DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 12/17/2019.
Claims 1-31 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, and 10-22, 24, and 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or 
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 15 claims a system so this claim falls within the statutory category of a system. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A passenger service unit layout system for a production aircraft comprising: 
a computer system; and 
a layout manager configured to: 
identify passenger seat configuration information describing seat locations and overhead bin configuration information describing overhead service unit length ranges for the production aircraft; 
determine lengths available for placing passenger service units in the production aircraft using the passenger seat configuration information and the overhead bin configuration information for the production aircraft; 
place the passenger service units in the lengths using a set of priority rules for the passenger service units to determine placements of the passenger service units, wherein the set of priority rules specify a priority in placing different types of the passenger service units; and 
generate a model of a three-dimensional passenger service unit layout with determined placements for the passenger service units for the production aircraft.

The limitation of “identify passenger seat configuration information describing seat locations and overhead bin configuration information describing overhead service unit length ranges for the production aircraft” is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).

The limitation of “determine lengths available for placing passenger service units in the production aircraft using the passenger seat configuration information and the overhead bin configuration information for the production aircraft” is an abstract idea because it is directed to claiming a mathematical concept. See MPEP 2106.04(a)(2)(I)(A).

The limitation of “place the passenger service units in the lengths using a set of priority rules for the passenger service units to determine placements of the passenger service units, wherein the set of priority rules specify a priority in placing different types of the passenger 

Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “generate a model….”.

This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. The “generate” component is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also views as nothing more than an attempt to generally link the use of judicial exception to the technology environment of a computer (see MPEP 2106.05(h)).
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of solar panel, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to design solar panel beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The “generate” step, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. The element is well-understood, routine and conventional.
The specification states at paragraph [0083]: “Layout manager generates a model with three-dimensional passenger service unit layout with the determined placements for passenger service units for the production aircraft. This model is a digital model such as a computer aided design (CAD), a computer aided manufacturing (CAM) model or other suitable type of model that is used by computer system 106.” This express statement in the specification support a finding that recited limitations are well-understood, routine, and conventional.
Further, the additional elements of “computer system” and “layout manager” amount no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept.



With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The passenger service unit layout system of claim 1, wherein the layout manager is configured to: determine customer preferences for selecting the passenger service units from a plurality of selectable passenger service units; and  54Docket No. 19-0620-US-NP wherein in determining the lengths available for placing the passenger service units in the production aircraft using the passenger seat configuration information and the overhead bin configuration information for the production aircraft, the layout manager is configured to: determine the lengths available for placement of the passenger service units using the customer preferences for selected passenger service units, the seat locations, and the overhead service unit length ranges for the production aircraft, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The passenger service unit layout system of claim 2, wherein in placing the passenger service units in the lengths using the set of priority rules for the passenger service units to determine placements of the passenger service units, the layout 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The passenger service unit layout system of claim 3, wherein the layout manager is configured to:  55Docket No. 19-0620-US-NPgenerate a final model of the three-dimensional passenger service unit layout with determined placements for the required passenger service units and the customer preferences for select passenger service units using the set of priority rules, wherein the final model of the three-dimensional passenger service unit layout is used for installation of the passenger service unit on the production aircraft. The “generate” component is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also views as nothing more than an attempt to generally link the use of judicial 

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The passenger service unit layout system of claim 1, wherein the layout manager is configured to: identify a set of passenger service units for the production aircraft remaining unplaced within the production aircraft because of a lack of room to place the set of passenger service units in the lengths available after placing the passenger service units using the set of priority rules; and generate a nonconformance report identifying a failed placement of the set of passenger service units, is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identify” in the context of this claim encompasses an observation or evaluation. See MPEP 2106.04(a)(2)(III).

n observation or evaluation. See MPEP 2106.04(a)(2)(III).

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim 1, wherein gaps are present between passenger service units and wherein the layout manager is configured to: place spacer panels in the gaps between the passenger service units in the model”, is an abstract idea because it is directed to a mental process. This limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “place” in the context of this claim encompasses an observation or evaluation. (see MPEP 2106.04(a)(2)(III)).

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim n observation or evaluation. See MPEP 2106.04(a)(2)(III). The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “place” in the context of this claim encompasses an observation or evaluation. (see MPEP 2106.04(a)(2)(III)).

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim 1, wherein in identifying passenger seat configuration information describing seat locations and overhead bin configuration information describing overhead service unit length ranges for the production aircraft, the layout manager is configured to: extract the passenger seat configuration information and the overhead bin configuration information for the production n observation or evaluation.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim 1, wherein in identifying passenger seat configuration information describing seat locations and overhead bin configuration information describing overhead service unit length ranges for the production aircraft, the layout manager is configured to: receive customer passenger service unit options in a user input generated by a human machine interface”, is an abstract idea because it is directed to a mental process. The limitation, as drafted and under a broadest reasonable interpretation, is insignificant extra-solution activity because it amounts to data gathering in order to perform calculations using the data. The limitation is not significantly more because the courts have found receiving data to be well understood, routine, and conventional. See MPEP 2106.05(d)(II).

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim 1, wherein the layout manager is configured to: determine the set of priority rules from at least n observation or evaluation.

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim 1, wherein the model is one of a three-dimensional model and a computer-aided design mode”, is an abstract idea because it is directed to a mental process. The specification states at paragraph [0083]: “Layout manager generates a model with three-dimensional passenger service unit layout with the determined placements for passenger service units for the production aircraft. This model is a digital model such as a computer aided design (CAD), a computer aided manufacturing (CAM) model or other suitable type of model that is used by computer system 106.” This express statement in the specification support a finding that recited limitations are well-understood, routine, and conventional.

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The passenger service unit layout system of claim 1, wherein the passenger seat configuration information is located in at least one of a layout of passenger accommodations, a three-dimensional model of the production aircraft, or a 
With respect to claim 16-24, 26-31, similar analysis as claims 1-8, and 10-15 applied. 
Allowable Subject Matter
Claims 1-31 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Hessling-Von Heimendahl et al (US Publication No. 2017/0137129 A1) teaches par [0007] embodiment of the invention include an overhead aircraft passenger service which is configured to be placed above the passenger seats within an aircraft cabin and which comprises at least one cavity for housing at least one oxygen mask and at least one removable cover; par [0015] the overhead passenger service unit is arranged in its normal operating position above the passengers’ seat, the at least one removable cover in particular may be allowed not only to rotate about basically vertically extended axle, but also to slide along the length of said axle, i.e. in an basically vertical direction; par [0017] the overhead aircraft passenger service unit comprises a plurality of cavities, and each of the cavities is configured for housing a single 
Gonnsen et al (WO 2015/197873 A1) teaches a set of rules and a processing unit automatically varying the customer-specific configuration data in order to generate the virtual fleet, by varying the customer-specific configuration data, the weight, production lead time, operation costs, comfort, operation revenue of the aircraft fleet may be optimized [Abstract], the system is capable of presenting a layout (2D) and/or aircraft configuration, which may comprise galley inserts, electrical equipment and further attributes of 3D geometries [pg. 3 paragraph two].
Hessling-Von Heimendahl et al, Gonnsen et al and other prior arts do not singularly or in combination disclose the limitations: “determine lengths available for placing passenger service units in the production aircraft using the passenger seat configuration information and the overhead bin configuration information for the production aircraft; place the passenger service units in the lengths using a set of priority rules for the passenger service units to determine placements of the passenger service units, wherein the set of priority rules specify a priority in placing different types of the passenger service units” as recited in claims 1, 16, and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11/30/2021